Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) filed 3/9/22 is acknowledged.  
The examiner remains open to interview at any time to advance prosecution on the merits.
As previously noted and maintained here:
*The test results in Example 4, Tables 8A-8C have been under review relevant to advancing prosecution on the merits; however, the claimed invention/scope of the newly claimed “biologically active component (BAC)” still not is not deemed to have been claimed commensurate in scope with that tested.

Election/Restrictions – Withdrawn, Based on 6/2/20 Amendments 
Cancelling Elected Subject Matter
Applicant’s election without traverse of Group II, as drawn to all the claims 1-18 (per the examiner’s rejoinder) telephonically with David Crichton, Applicant’s Representative, on 6/20/19, overriding the reply filed on 3/11/19 is acknowledged.  Elected Invention:  Group II, Claim 3 - A composition (intended use: sealant) requiring the combination of four (4) elements:  fibrinogen, a divalent cation, factor Xia, and fibronectin; further requiring wherein the ratio of relative concentration ratio of fibronectin:fibrinogen is 0.1 to 0.2.  Applicant had modified the written election of Group I, claim 1 to Group II and the elements of now cancelled claim 3 later by telephonic election, based on the Plantier reference cited via Third Party (Prior Art) Submission Under 37 CFR 1.290, citing Plantier, which was asserted by the third party to teach 

Claim Rejections - 35 USC § 103 – Maintained
Note 1:  Previously Modified Only to Add New Claim 19 To Rejection, 
Which Was Former Claim 3 Already Discussed Below; 
Note 2: Previously the elements of cancelled Claim 3 were incorporated into Claim 1, but such was then cancelled and the phrase “biologically active component (BAC)” added.
Claims 1-2, 4-19 remain rejected under 35 U.S.C. 103 as being unpatentable over:
 Plantier et al. (WO 2016128516) in view of Seelich et al. (US Patent No. 7241603), alone, 
and/or further in view of:
Nur et al. (6,121,232) (cited instant specification para [0063], as also teaching tissue sealant compositions comprising fibrinogen as the “biologically active component (BAC)”; see also discussion immediately below).

Claimed Invention, Modified - A composition (intended use: sealant) requiring the combination of four (4) elements:  fibrinogen, a divalent cation, factor XIa, and fibronectin; and the phrase “biologically active component (BAC)” which itself can be fibrinogen based on the specification description/definition. The instant specification defines that BAC can simply be fibrinogen itself (see instant specification para [0060]), and since the previous prior art prima facie obvious by the previous prior art of record.  
Alternatively, other paragraphs indicate BAC can comprise other elements (e.g. BAC is a biologically active component that contains tranexamic acid, as an antifibrinolytic agent, and potential other components; see instant specification para’s [0061-0063].  However, since these are not instantly claimed, such does not are also equally rendered prima facie obvious over the prior art of record.  Prior Art Reference Made of Record but Not (Yet) Needed to be Relied Upon As To “Other” Elements the BAC May Comprise (Based on the Current Amendments):  Nur et al. (6,121,232), cited above and at instant specification para [0063], teach tissue sealant compositions comprising BAC that comprise elements “beyond” just fibrinogen, e.g. tranexamic acid, as an antifibrinolytic agent, and potential other components.  Were specific BAC elements such as tranexamic acid claimed, Nur would be relied upon as teaching the skilled artisan’s knowledge of such as open for use within compositions such as that claimed based on the state of the art.

As set forth in the previous rejection:
A Third Party (Prior Art) Submission Under 37 CFR 1.290, citing Plantier, was asserted by the third party to teach (including inherently) and/or render obvious all instant claims but for e.g. instant claim 3 (now cancelled).  The teachings cited by the third party analysis supplied to the Office were recited below and/or supplemented by the examiner as needed.  
Plantier teach all the elements of the claimed invention including fibrinogen (e.g. as the “biologically active component (BAC)” (see Tables below), but for fibronectin.

However, Seelich teach the addition of fibronectin, as previously set forth below (regarding elected claim 3, now cancelled and the subject matter of which also cancelled from claim 1 where it had been incorporated, rendering the restriction moot):
At issue is whether there would have been motivation within the art to add fibronectin as an element to the fibrinogen composition, and the ratios (now cancelled) of the latter to the former as claimed (e.g. 0.1 to 0.2).  The answer is deemed yes based on secondary reference Seelich which expressly teach this fibronectin:fibrinogen ratio (col. 7, lines 47-54); for adhesive/sealant use (col. 2, line 21) and further citing fibrin sealant prior art, evidencing that the state of the art knew that fibrin/fibrinogen compositions were known by those of ordinary skill specifically for use as sealants (cover page, right column, 7th reference):
[Col. 7, lines 47-54]

The protein composition according to the invention advantageously comprises fibronectin and fibrinogen at a ratio of from 0.02 to 0.5, preferably from 0.02 to 0.25, also preferred from 0.02 to 0.2, more preferred from 0.04 to 0.16, most preferred around 0.1 (0.05 to 0.15), i.e., in contrast to highly pure fibrinogen preparations (WO 94/20524), it still contains substantial portions of fibronectin.

Further, Seelich expressly states that fibrinogen is a critical element for adhesive/sealant compositions such as that of Plantier also, as it is of crucial importance for growing in of cells in wound healing and that an optimum composition comprising fibrinogen for fibrin clot formation (such an adhesive/sealant composition would be directed towards) should also comprise fibronectin

[Col. 1, lines 48-55]
Although the complicated procedures of wound healing so far by no means have become completely clear, it is considered to be certain that the presence of fibronectin in the clot is of crucial importance for the growing in of cells and thus for wound healing. 
A fibrin clot of optimum composition therefore should also comprise a content of fibronectin in addition to its main component, fibrinogen.

Thus, as to the elected invention of Group II, as represented by claim 3, it would have been prima facie obvious to add the fibrinectin to a fibrinogen (adhesive/sealant) composition such as Plantier for the advantageous reasons set forth above in Sealant and to then employ a fibronectin:fibrinogen [ratio of e.g. 0.1 to 0.2] as taught in Seelich in a fibrinogen (adhesive/sealant) composition of Plantier.

As for all the remaining claims, such are all taught by Plantier as discussed below and as already set forth of record via Third Party (Prior Art) Submission Under 37 CFR 1.290 and not disputed per se during the recent interview with applicant’s representative (interview summary attached):

    PNG
    media_image1.png
    607
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    653
    media_image2.png
    Greyscale

Claim 3 (NEW CLAIM 19, ADDED BACK IN, AMENDMENTS FILED 10/23/20), the elected composition, was not asserted to be taught by Plantier by the Third Party Submission, but is rendered prima facie obvious over Plantier in view of Seelich as discussed above.
Claim 4 is inherently taught by Plantier as the clottable proteins of Plantier are not taught to be above 79.8% of the total amount of proteins (where the total amount excludes factor XIa) in one or more formulations of Plantier, as Plantier does not per se require any other clottable proteins if factor XIa were selected as the clottable protein, as discussed/cited above in Plantier:
		
    PNG
    media_image3.png
    154
    406
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    542
    653
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    313
    656
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    515
    651
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    801
    654
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    361
    229
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    456
    654
    media_image9.png
    Greyscale

	
Regarding the alternative prior art combination with newly cited Nur:
	Nur teach tissue glue/sealant composititions comprising fibrinogen as the BAC (entire document, see especially, col. 2, last para through col. 3, end of first para), where the amount of fibrinogen can be calibrated depending on the desired effects:  “The degrees of activity of fibrinogen can be balanced by providing a higher amount of fibrinogen in the solution so that the proper use of the fibrinogen containing solution ( BAC) is not hampered.”  Nur also teach where the BAC may comprise elements beyond fibrinogen, such as tranexamic acid and arginine to further stabilize the composition (col. 3, lines 45-50).
	Thus, even if the instantly claimed invention were to comprise further elements as part of the BAC (e.g. tranexamic acid, arginine, etc.), beyond just fibrinogen as taught by Plantier and Seelich, such would have been prima facie in view of Nur.

Response to Amendments & Arguments - Filed 3/9/22
	Applicant amendments (only in (d) which does not substantive change the previous disposition; e.g. here deletion of “at least one” residual proteins and adding “comprising” thereafter rather than “consisting of” and deleting Antithrombin III and a serpine protein) and arguments have been fully considered but are not found persuasive.  
The amendments, after full consideration, fall for the same previous reasons:  they simply claim the standard elements of what may be in BAC2, but without specificity as to what was actually present in the asserted BAC2 product described instantly.  Applicant again  argues that based on the new amendments, such is distinguishable from the prior art combination.  However, the rationale previously applied is maintained for the reasons of record:   Nur requires transexamic acid.  Notwithstanding, Nur is relied upon for its other teachings; however, primary reference Plantier in view of Seelich do not.  Thus, for the reasons of record, the combination applied is still deemed to render prima facie obvious the instantly claimed invention.
	As previously stated and still relied upon relevant to the asserted unexpected results:  The arguments assert that the experimental data filed in the affidavit demonstrate the superiority of the claimed invention, and assert such yields unexpected beneficial performance properties using BAC2 versus fibrinogen alone (response page 6, 8).   This may be so; however, such is a moot exercise until the invention is claimed to reflect the specific scope of that product tested, as the claims remain drawn to a label “BAC2” without claiming the elements themselves comprised within that label.  Thus, until such, the prior art combination is deemed to render prima facie obvious the claimed invention absent amendment of the scope of the invention to elements within BAC2, at which time such may be weighed against the elements taught within the prior art compositions applied.  Further, as previously stated, regarding the previously added phrase that the composition comprises a “biologically active component (BAC)”, the examiner noted the instant specification describes/defines can be fibrinogen itself (para [0059]), notwithstanding that applicant is now adding “additional plasma proteins” are present in BAC2 (e.g. referring to fibrinogen?).  
Thus, the prior art combination of record is still deemed to render the claimed invention prima facie obvious for the reasons of record.  (See also previous Response to Arguments, earlier Office actions in line with the above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654